


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is entered into as of January 30, 2013
(“Effective Date”), by and between Vitesse Semiconductor Corporation, a Delaware
corporation (“Vitesse”), and Christopher Gardner (the “Executive”) and is
intended to supersede and replace the Employment Agreement, dated as of
February 12, 2010, between Vitesse and Executive, as such agreement has been
amended to date (as amended, the “Prior Agreement”).
RECITALS
A.Executive serves as Vitesse’s Chief Executive Officer as of the date of this
Agreement.
B.    Vitesse and Executive desire to set forth in this Agreement the terms and
conditions upon which the Executive shall continue to serve as Vitesse’s Chief
Executive Officer.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Vitesse and Executive hereby agree as follows:
1.POSITION AND COMPENSATION
It is hereby agreed that Executive shall continue to be employed by Vitesse in
the position of Chief Executive Officer at a base salary of $394,000 per year.
Vitesse and Executive further agree that Executive’s base salary shall be
reviewed not less than once per year from the Effective Date of this Agreement.
Changes in Executive’s compensation shall be recorded in a Compensation
Adjustment form signed and dated by Vitesse and Executive. In addition to
salary, Executive shall also participate in a bonus program which will provide
him with the opportunity to earn a target bonus equal to 100% of Executive’s
base salary (“Target Bonus”) and a maximum bonus equal to 150% of Executive’s
base salary (“Maximum Bonus”). Executive’s bonus, if any, shall be determined by
the Board of Directors of Vitesse or any duly authorized committee thereof
(“Board”) in its sole discretion, taking into account Executive’s performance
during the year and such other factors as the Board deems appropriate. The
determination and payment of the amount of Executive’s bonus for a fiscal year
would be made at approximately the same time as the determination of fiscal year
performance bonuses for the Company’s other executive officers, but not later
than March 15 of the following fiscal year.
2.    EMPLOYEE STOCK INCENTIVE PLAN
Executive shall be eligible to receive equity compensation grants under the
Vitesse Semiconductor Corporation 2010 Incentive Plan or any successor equity
compensation program approved by the Board (“SIP”), with the amount of any such
compensation to be determined by the Board and consistent with his position as
Chief Executive Officer.
3.    BENEFITS
Employment benefits shall be provided to Executive in accordance with the
programs of Vitesse then available to its senior executives, as amended from
time to time.
4.    VACATION
Executive shall be entitled to five weeks of paid vacation per year. Unused
vacation time may be carried forward only to the extent consistent with
Vitesse’s then current policy with respect to vacation time and in accordance
with law.
5.    TERMINATION OF EMPLOYMENT
Vitesse and Executive understand and agree that Executive’s employment may be
terminated under the circumstances and in accordance with the terms set forth
below:
A.
By mutual agreement at any time with or without notice; provided that such
agreement must be stated in writing and signed and dated by Executive and an
authorized agent of Vitesse.

B.
By either Vitesse or Executive at any time and for any reason, with or without
prior notice.

C.
By Vitesse For Cause. A termination of employment “For Cause” is defined as
termination by reason of (i) Executive’s conviction of a felony or plea of
guilty or nolo contendere to a felony; (ii) Executive’s intentional failure or
refusal to perform his employment duties and responsibilities; (iii) Executive’s
intentional misconduct that injures Vitesse’s business; (iv) Executive’s
intentional violation of any other material provision of this Agreement or
Vitesse’s code of business conduct and ethics; or (v) as provided in Section 8
of this Agreement. Executive’s inability to perform his duties because of death
or Disability shall not constitute a basis for Vitesse’s termination of
Executive’s employment For Cause. Notwithstanding the foregoing, Executive’s
employment shall not be subject to termination For Cause without Vitesse’s
delivery to Executive of a written notice of intention to terminate. Such notice
must describe the reasons for the proposed employment termination For Cause, and
must be delivered to Executive at least fifteen (15) days prior to the proposed
termination date (the “Notice Period”). Executive shall be provided an
opportunity within the Notice Period to cure any such breach (if curable) giving
rise to the proposed termination, and shall be provided an opportunity to be
heard before the Board. Thereafter, the Board shall deliver to Executive a
written notice of termination after the expiration of the Notice Period stating
that a majority of the members of the Board have found that Executive engaged in
the conduct described in this Paragraph 5.C.

D.
Vitesse may terminate Executive’s employment immediately upon his death or upon
Vitesse’s provision to Executive of not less than fifteen (15) days written
notice to Executive that Vitesse has determined that Executive is unable to
continue to perform his job duties due to Disability. “Disability” means a
physical or mental impairment of Executive as certified in a written statement
from a licensed physician selected or approved by the Board that renders
Executive unable to perform his duties under this Agreement (after reasonable
accommodation, if necessary, by Vitesse that does not impose an undue hardship
on Vitesse) for one hundred and fifty (150) consecutive days or for at least two
hundred and ten (210) days (regardless of whether such days are consecutive)
during any period of three hundred sixty-five (365) consecutive days. In
conjunction with determining the existence of a Disability, Executive consents
to any reasonable medical examinations (at Vitesse’s expense) that the Board
determines are relevant to a determination of Executive’s Disability, and agrees
that Vitesse is entitled to receive the written results of such examinations.
Executive agrees to waive any applicable physician-patient privilege which may
arise with respect to such examinations.

E.
By Executive for Good Reason. A termination of employment for “Good Reason” is
defined as being without Executive’s written consent, the occurrence of any of
the following actions unless the action is fully corrected (if possible) within
fifteen (15) days after the Board receives written notice from Executive of such
action (which notice shall have been provided by Executive within thirty (30)
days of the occurrence of such action), and provided that Executive actually
terminates employment within thirty (30) days following the end of such fifteen
(15) day period: (a) Vitesse’s material reduction in Executive’s base salary;
(b) Vitesse’s failure to pay Executive any material amount that is expressly
required to be paid under this Agreement; (c) Vitesse’s material and adverse
reduction of the nature of Executive’s duties and responsibilities, disregarding
mere changes in title; or (d) Vitesse’s requirement that Executive perform his
principal employment duties at an office that is more than thirty-five (35)
miles from Camarillo, California.

6.    SEVERANCE PAY
If Executive’s employment is terminated (i) by mutual agreement, (ii) by Vitesse
For Cause, (iii) by Executive for other than Good Reason (as defined below) or
(iv) because of Executive’s Disability or death, Executive (or Executive’s
estate in the case of Executive’s death) shall receive Executive’s base salary
earned through Executive’s final day of employment, but shall not be eligible to
receive any Severance Pay (as defined below) or any other compensation, unless
agreed upon by both parties. For purposes of clarification, it is agreed that
under this Agreement, neither termination by Vitesse other than For Cause nor
termination by Executive for Good Reason includes termination of employment
because of Executive’s Disability or death. Executive’s right to receive any of
the benefits under this Section 6 shall be conditioned upon Executive’s
execution and delivery to Vitesse of Vitesse’s standard form of waiver and
release of claims within thirty (30) days of the date of termination of
Executive’s employment.
If Executive’s employment is terminated other than on or within 24 months after
a Change of Control Event by Vitesse other than For Cause or by Executive for
Good Reason, Executive shall receive (i) his base salary earned through
Executive’s final day of employment, (ii) a pro-rata portion (based upon the
portion of the fiscal year occurring prior to Executive’s final day of
employment) of Executive’s Target Bonus and (iii) Severance Pay.
If Executive’s employment is terminated on or within 24 months after a Change of
Control Event by Vitesse other than For Cause or by Executive for Good Reason,
Executive shall receive (i) his base salary earned through Executive’s final day
of employment, (ii) a pro-rata portion (based upon the portion of the fiscal
year occurring prior to Executive’s final day of employment) of the greater of
(a) Executive’s Target Bonus or (b) the bonus the Executive actually received
for the fiscal year ending immediately prior to Executive’s final day of
employment and (iii) Severance Pay. In addition, upon a termination of
Executive’s employment on or within 24 months after a Change of Control Event by
Vitesse other than For Cause or by Executive for Good Reason, all outstanding
options and restricted stock units which are subject solely to time-based
vesting shall become fully vested. Furthermore, if a Change of Control Event
occurs and if the Executive’s employment with Vitesse is terminated within one
year prior to the date on which the Change of Control Event occurs by Vitesse
other than For Cause, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party which had
taken steps reasonably calculated to effect such Change of Control Event or
(ii) otherwise arose in connection with or anticipation of such Change of
Control Event, then all restricted stock units which are subject solely to
time-based vesting and were outstanding immediately prior to Executive’s final
day of employment shall become fully vested as of the Change of Control Event
and to the extent such Change of Control Event occurs prior to 6 months after
Executive’s termination of employment, all options outstanding immediately prior
to Executive’s final day of employment which are subject solely to time-vesting
shall become fully vested as of the Change of Control Event and subject to the
other terms of the equity compensation plan applicable upon a Change of Control
Event, shall have a remaining exercise period of the lesser of (i) the period
remaining until 6 months after the Executive’s termination of employment or
(ii) 90 days after such Change of Control Event, provided such exercise period
does not extend beyond the maximum term of the options applicable if the
Executive had remained employed with the Company.
“Change of Control Event” shall have the same meaning as in Vitesse’s SIP.
“Severance Pay” means (i) twenty four (24) months of Executive’s base salary
plus two times the Maximum Bonus (whether earned or not) payable in a lump sum
within seven (7) business days following the day on which the waiver and release
described above in this Section 6 becomes irrevocable; provided, however, that
if the seven-day period described above occurs in each of two taxable years,
payment shall be made in the later such year; and (ii) payment of the cost of
continuation of group medical and dental benefits pursuant to the Vitesse’s
standard programs in effect on the termination of employment date for a period
of the lesser of twelve (12) months or the date on which Executive obtains other
employment.
7.    EMPLOYMENT DUTIES
Executive will report to Vitesse’s Board and shall perform all duties assigned
to him by the Board. Executive’s duties may be conveyed to him through a job
description, or through other written or verbal instructions from Vitesse’s
Board. Executive’s duties are expected to involve travel from time to time to
various locations and events, and are expected to involve significant unpaid
overtime.
8.    COMPLIANCE WITH VITESSE POLICIES AND PROCEDURES
As a member of Vitesse management, Executive will be expected to comply with all
provisions of the Vitesse Policies and Procedures Manual and Employee Handbook,
as amended from time to time. Executive acknowledges, by signature on this
Agreement, that failure to comply with and ensure enforcement of Vitesse’s
policies, procedures and all federal/state laws relating to business operations
may result in immediate termination of employment For Cause.
9.    CONFLICT OF INTEREST
Executive acknowledges that his position is a full-time position and agrees to
devote his entire productive time, ability and attention to Vitesse’s business.
Executive further agrees that while employed by Vitesse, he will not directly or
indirectly engage in outside employment, consulting or other business activities
unless he has obtained written consent from the Vitesse Board.
10.    NO SOLICITATION OF CUSTOMERS
Executive promises and agrees that during the term of this Agreement, Executive
will not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner or participant in any
business, influence or attempt to influence customers, vendors, suppliers, joint
venturers, associates, consultants, agents, or partners of Vitesse, either
directly or indirectly, to divert their business away from Vitesse, to any
individual, partnership, firm, corporation or other entity then in competition
with the business of Vitesse, and he will not otherwise materially interfere
with any business relationship of Vitesse. Executive also promises and agrees
that for a period of two (2) years after termination of employment he will not
utilize trade secrets of Vitesse to directly or indirectly, individually or as a
consultant to, or as an employee, officer, stockholder, director or other owner
or participant in any business, influence or attempt to influence customers,
vendors, suppliers, joint venturers, associates, consultants, agents, or
partners of Vitesse, either directly or indirectly, to divert their business
away from Vitesse, to any individual, partnership, firm, corporation or other
entity then in competition with the business of Vitesse, and he will not
otherwise materially interfere with any business relationship of Vitesse.
11.    SOLICITATION OF EMPLOYEES
Executive promises and agrees that during the term of this Agreement and for a
period of two (2) years thereafter, Executive will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto was, an employee of Vitesse who earned annually $25,000 or more as an
employee of Vitesse during the last six (6) months of his or her own employment
to work for (as an employee, consultant or otherwise) any business, individual,
partnership, firm, corporation, or other entity whether or not engaged in
competitive business with Vitesse.
12.    OBLIGATION TO RETURN BONUS PAYMENTS
Executive agrees to disgorge to the Company certain bonus payments and profits
if the Company is required to prepare an accounting restatement to correct an
accounting error on an interim or annual financial statement included in a
report on Form 10-Q or Form 10-K, due to material noncompliance with any
financial reporting requirement under the federal securities laws, and the Board
determines that misconduct by the Executive has occurred and caused such
restatement. ‘Misconduct’ shall refer to any definition included in the
applicable statute(s) or applicable judicial precedents. The amounts that shall
be disgorged shall be (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company during the 12-month period
following the first public issuance or filing with the SEC (whichever first
occurs) of the financial document embodying such error; and (ii) any net profits
realized by Executive from the sale of the Company’s stock during that 12-month
period. In any dispute between the Company and Executive regarding such
misconduct, Executive will continue to be entitled to any indemnification or
reimbursement for legal representation available to Executive pursuant to any
statute, charter provision, By-law, contract or other arrangement that insures
or indemnifies Executive.
13.    LIMITATION ON PAYMENTS
In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Executive’s benefits under
this Agreement shall be either (a) delivered in full, or (b) delivered as to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. The payments or benefits subject
to any such reduction shall be reduced by Vitesse in its reasonable discretion
in the following order: (i) reduction of any payments and benefits otherwise
payable to Executive that are exempt from Section 409A of the Code, and
(ii) reduction of any other payments and benefits otherwise payable to Executive
on a pro-rata basis or such other manner that complies with Section 409A of the
Code, as determined by Vitesse.
Unless Vitesse and Executive otherwise agree in writing, any determination
required under this section shall be made in writing by Vitesse’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Executive and Vitesse for all purposes. For purposes of making
the calculations required by this section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. Vitesse and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this section. Vitesse shall bear
all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this section.
14.    SECTION 409A
Vitesse makes no representations or warranties to Executive with respect to any
tax, economic or legal consequences of this letter or any payments or other
benefits provided hereunder, including without limitation under Section 409A of
the Code. However, the parties intend that this Agreement and the payments and
other benefits provided hereunder be exempt from the requirements of Section
409A of the Code to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A of the Code is applicable to this Agreement (and such payments and
benefits), the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this letter to which Section 409A of
the Code applies, all references in this letter to the termination of
Executive’s employment are intended to mean Executive’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code. In
addition, if Executive is a “specified employee,” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent necessary to avoid subjecting
Executive to the imposition of any additional tax under Section 409A of the
Code, amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Executive’s “separation from service,”
within the meaning of Section 409A(a)(2)(A)(i) of the Code, will not be paid to
Executive during such period, but will instead be accumulated and paid to
Executive (or, in the event of Executive’s death, Executive’s estate) in a lump
sum on the first business day following the earlier of (a) the date that is six
months after Executive’s separation from service or (b) Executive’s death. It is
intended that each installment, if any, of any severance payments shall be
treated as a separate “payment” for purposes of Section 409A. In addition, to
the extent required for payments under this Agreement (including, without
limitation, the treatment of restricted stock units) to comply with or be exempt
from Section 409A of the Code, an event shall not be treated as a Change of
Control Event unless it also constitutes a change in the ownership or effective
control of Vitesse or in the ownership of a substantial portion of the assets of
Vitesse as determined under Section 409A of the Code.
15.    ARBITRATION
Any controversy arising out of or relating to Executive’s employment, any
termination of Executive’s employment, this Agreement or because of an alleged
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, including (without limitation) any state or federal statutory
claims, shall be submitted to final and binding arbitration, to be held in
Ventura County, California before a sole neutral arbitrator. The arbitration
shall be administered by JAMS pursuant to its Comprehensive Arbitration
Rules and Procedures. Judgment on the award may be entered in any court having
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in
this Section 15. The parties agree that in any proceeding with respect to such
matters, each party shall bear its own attorney’s fees and costs.
16.    TERM
Subject to the provisions of Section 5 of this Agreement, the term of this
Agreement shall end on February 12, 2015.
17.    PARTIAL INVALIDITY
It is the desire and intent of Vitesse and Executive that the provisions of this
Agreement be enforced to the fullest extent permissible under applicable
federal, state and municipal laws. Accordingly, if any specific provision or
portion of this Agreement is determined to be invalid or unenforceable within
the particular jurisdiction in which enforcement is sought, that portion of the
Agreement will be considered as deleted for the purposes of adjudication. All
other portions of this Agreement will be considered valid and enforceable within
that jurisdiction.
18.    ENTIRE AGREEMENT
Vitesse and Executive understand and agree that this Agreement constitutes the
full and complete understanding and agreement between them regarding the terms
of Executive’s employment and supersedes all prior understandings,
representations, and agreements with respect to the employment, including,
without limitation, the Prior Agreement. Vitesse and Executive understand that
the Vitesse SIP and the Compensation Adjustment forms (if any) referred to in
this Agreement shall be fully incorporated into this Agreement by reference. The
parties’ rights and obligations hereunder may not be assigned without the
consent of each party hereto, except that Vitesse may assign its rights and
obligations hereunder to any successor entity. Executive agrees that following a
Change in Control Event, “Vitesse” shall refer to any successor entity.
[Remainder of Page Intentional Left Blank]
19.    EXECUTIVE ACKNOWLEDGEMENT
Executive acknowledges that he has read and understands this Employment
Agreement and agrees to the terms and conditions contained herein. Executive
agrees that he has had the opportunity to confer with legal counsel of his
choosing regarding this Agreement. Executive further acknowledges that this
Agreement has not been executed by Executive in reliance upon any representation
or promise except those contained herein, and that Vitesse has made no guarantee
regarding Executive’s employment other than those specified in this Agreement.
 
 
 
“Executive”
 
 
 
 
 
 
 
 
Dated:
1-30-13
 
/s/ Christopher Gardner
 
 
 
Christopher Gardner
 
 
 
 
 
 
 
 
 
 
 
VITESSE SEMICONDUCTOR CORPORATION,
a Delaware Corporation
 
 
 
 
 
 
 
 
Dated:
1-30-13
 
By
/s/ G. Grant Lyon
 
 
 
Grant Lyon
 
 
 
Chairman of the Compensation Committee




1